DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the instant application.

Priority
This application claims priority to and the benefit of U.S. Provisional Application No. 62/698,453, filed July 16, 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 6-9, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE3443536 A (“the `536 publication”) in view of U.S. patent No. 4,119,577 (“the `577 patent”) and/or US 2010/0092418 (“the `418 publication”).  

	Applicant’s claim 1 is drawn to a fragrance composition comprising:
a) an effective amount of at least one compound of formula (I) 
    PNG
    media_image1.png
    155
    220
    media_image1.png
    Greyscale
 in the form of any one of its enantiomers or a mixture thereof, wherein at least one of R1, R2, R3 and R4 is a group of formula (C): -Z-O(CO)OR; and Z is a bond or a group selected from the group consisting of (CR5R6)a, (CR5R6)a-O-(CR5R6)b,..; the remaining R1, R2, R3 and R4 is selected from the group consisting of hydrogen, methyl, ethyl, linear or branched (C3-C6)alky,…; with the proviso that when Z is a bond, R is not hydrogen, methyl, ethyl, linear or branched (C3-C6)alky; b) at least one ingredient selected from the group consisting of a fragrance carrier and a fragrance base; and c) optionally at least one fragrance adjuvant.

The `536 publication teaches methyl substituted bicycle[2.2.1]heptane/heptene methylol derivatives of the formula (A) 
    PNG
    media_image2.png
    422
    590
    media_image2.png
    Greyscale
  can be used advantageously as scents as components of perfume oil for cosmetic consumer goods.   31e, and 31f
    PNG
    media_image3.png
    529
    468
    media_image3.png
    Greyscale
 have fragrance smell, see Table 2 at page 10 of the `536 publication. 
 
The `577 patent discloses non-substituted bicycle[2.2.1]heptane/heptane methylol derivatives can be used advantageously as scents as components of perfume compositions.   The specific non-substituted bicycle[2.2.1]heptane methylol derivatives compounds such as 
    PNG
    media_image4.png
    127
    216
    media_image4.png
    Greyscale
, mixture of 
    PNG
    media_image5.png
    113
    253
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    103
    250
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    105
    244
    media_image7.png
    Greyscale
 have fragrance smell, see Table 1 of  the `577 patent.  In addition, the `577 patent also teaches ingredients including a fragrance carriers used for making perfume compositions, see columns 45-52, wherein a non-toxic alcohol, or a non-toxic glycol or the like is used in combination with the norbornane derivatives in the perfume compositions, see col. 52, ln. 20-45.   

The `418 publication discloses non-substituted fragrance compound of bicyclo[2.2.1]-hept-5-ene-2-carboxylic ethyl ester as fragrance materials. 

methyl substituted bicycle[2.2.1]heptene methylol derivatives as fragrance compounds, while instant claims teaches non-substituted bicycle[2.2.1]heptene methylol derivatives as the fragrance compounds.  

However, instant claim 1 would have been obvious over the `536 publication because the difference is further taught and/or suggested by the `577 patent and/or the `418 publication, because they both teaches that non-substituted bicycle[2.2.1]heptane/heptane methylol derivatives can be used advantageously as scents as components of perfume compositions.  Furthermore, the difference of methyl substituted bicycle[2.2.1]heptene methylol derivatives over non-substituted bicycle[2.2.1]heptene methylol derivatives (i.e. –H vs. –CH3)would have been obvious as a homolog of structural similarity, see in re In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978).  Knowing properties of one member of series compounds would in general know what to expect in adjacent members.   The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. chemical use).  Compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) and MPEP§2144.09.    

In terms of claim 2, the compounds 31e, and 31f read on Z is CH2, R is methyl and ethyl, and the remaining R1, R2, R3 and R4 is hydrogen.  

In terms of claim 3, wherein the compound is 
    PNG
    media_image8.png
    125
    160
    media_image8.png
    Greyscale
, the compound 31f  Z is CH2, R is ethyl, and the remaining R1, R2, R3 and R4 is hydrogen.  
In terms of claim 4, wherein the compound is 
    PNG
    media_image9.png
    115
    152
    media_image9.png
    Greyscale
, the compound 31e of the `536 publication reads on the claimed compound wherein Z is CH2, R is methyl, and the remaining R1, R2, R3 and R4 is hydrogen.  

In terms of claims 5-17, the `418 publication teaches using perfume/fragrance compositions for the preparation of perfumes and colognes, the perfuming of personal care products such as soaps, shower gels, and hair care products, fabric care products, air fresheners, and cosmetic preparations [0016].   It would have been obvious for one ordinary skilled in the art to use the perfume compositions taught in the prior art for preparing the   claimed perfuming consumer products.  

In terms of claims 18-20 drawn to a method to confer, enhance, improve or modify the odor properties of a perfuming composition or of a perfumed article, which method comprises adding to said composition or article an effective amount of at least one compound of formula (I) in the form of any one of its enantiomers or a mixture thereof, it would have been obvious based on the combined prior art references disclosed hereby for using as the perfume compositions.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-16, and 18-20 of co-pending U.S. Patent Application 17/149,912 (“the `912 application”) published as US2020/0299614. 
Applicant’s claims 1-20 and claims 1-2, 4-16, and 18-20 of the `912 application are all drawn to a fragrance composition comprising:
a) an effective amount of at least one compound of formula (I) 
    PNG
    media_image1.png
    155
    220
    media_image1.png
    Greyscale
 in the form of any one of its enantiomers or a mixture thereof, wherein at least one of R1, R2, R3 and R4 is a group of formula (C): -Z-O(CO)OR; b) at least one ingredient selected from the group consisting of a fragrance carrier and a fragrance base; and c) optionally at least one fragrance adjuvant.  In addition, both 
    PNG
    media_image9.png
    115
    152
    media_image9.png
    Greyscale
 (NBMeCarb) and 
    PNG
    media_image8.png
    125
    160
    media_image8.png
    Greyscale
(NBEtCarb) are disclosed in the claims of instant application and the `912 application.   


Conclusions
Claims 1-20 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731